    Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS         MDL 2724
PRICING ANTITRUST LITIGATION           Case No. 16-MD-2724-CMR


THIS DOCUMENT RELATES TO:              HON. CYNTHIA M. RUFE

ALL ACTIONS




             SANDOZ INC.’S REPLY MEMORANDUM OF LAW
              IN FURTHER SUPPORT OF ITS OBJECTION TO
         SPECIAL ESI MASTER REPORT AND RECOMMENDATION




                                          Margaret A. Rogers
                                          ARNOLD & PORTER KAYE SCHOLER LLP
                                          250 West 55th Street
                                          New York, NY 10019
                                          Tel. (212) 836-8000
                                          Fax. (212) 836-8689
                                          margaret.rogers@arnoldporter.com
         Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 2 of 14




                                                 TABLE OF CONTENTS
                                                                                                                                 Page
PRELIMINARY STATEMENT ................................................................................................. 1

ARGUMENT .............................................................................................................................. 2

I.        Plaintiffs Made No Showing That Any of the Disputed Terms Provide the
          Requisite Initial Screen for Relevance ............................................................................. 2

          A.         Plaintiffs’ Arguments Fail to Demonstrate The Relevance of the Disputed
                     Terms or Any Deficiency in Sandoz’ Proposed Terms ......................................... 3

                     1.        Plaintiffs Misrepresent the Case Law ........................................................ 4

          B.         Sandoz’ Analyses Demonstrate that the Disputed Terms Are Not Relevant
                     and Proportional as Applied to the CEOs ............................................................. 6

          C.         The Clawback Procedures and Protective Order Alone Do Not Substitute
                     for Specific Search Terms That Provide the Initial Screen for Relevance.............. 8

          D.         Sandoz’ Proposed Terms Aim at Identifying Relevant Information and
                     Narrow the Production of Irrelevant Sensitive Documents.................................... 9

          E.         This Dispute Should Be Decided on the Merits .................................................. 10

CONCLUSION ......................................................................................................................... 10




                                                                    i
        Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 3 of 14




                                           TABLE OF AUTHORITIES

                                                                                                                     Page(s)

Cases

BlackBerry Limited v. Facebook Inc.,
   CV 18-1844-GW (KSx), 2019 WL 4544425, at *6 (C.D. Cal. Aug. 19 2019) .................... 2, 6

Digital Ally, Inc. v. TASER Int’l, Inc.,
   No. 16-cv-2032, 2018 WL 4334297 (D. Kan. Sept. 11, 2018)............................................ 6, 7

In re Actavis Holdco U.S., Inc.,
    No. 19-3549, 2019 WL 8437021 (3d Cir. Dec. 6, 2019) ........................................................ 8

Oxbow Carbon & Minerals LLC v. Union Pacific Railroad Co.,
   322 F.R.D. 1 (D.D.C. 2017)........................................................................................... 2, 4, 5




                                                               ii
       Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 4 of 14




       Sandoz Inc. (“Sandoz”) submits this reply memorandum of law in further support of its

objection to the Special ESI Master’s R&R, ECF No. 1416.1

                                  PRELIMINARY STATEMENT

       The issue before the Court is whether Plaintiffs met their burden to prove that the disputed

search terms are relevant and proportional as applied to Sandoz’ former CEOs and provide the

court-ordered “initial screen for relevance.” They have not. Sandoz demonstrated that the disputed

terms are facially overbroad and, in fact, identify significantly more irrelevant than relevant

documents.    By contrast, Sandoz’ proposed terms properly target relevant and responsive

information concerning every product at issue, trade associations and industry meetings, potential

competitor communications, and Plaintiffs’ core “fair share” conspiracy allegations.

       Plaintiffs failed to provide a rationale for any disputed search term or even category of

terms. Plaintiffs nowhere explain what information the disputed search terms are designed to

locate, how that information is relevant to the claims and defenses, or why Sandoz’ terms are in

any way deficient in locating that information. Plaintiffs do not dispute that the CEOs have broader

roles and responsibilities than the other custodians.           Nor do they dispute that the types of

competitively sensitive information contained in their files relating to Sandoz’ other product lines,

infrastructures, or non-party affiliates’ businesses are irrelevant. Yet, Plaintiffs refused repeated

requests to negotiate specific CEO search terms to avoid the production of sensitive information

that has no bearing on the issues in this case and could cause great harm to the company, its

affiliates, and non-party business partners. The Court should reject Plaintiffs’ all-or-nothing

approach, sustain Sandoz’ objections and issue a protective order limiting disclosure to documents

containing Sandoz’ proposed search terms.



   1
       All capitalized terms have the meaning ascribed to them in Sandoz’ Objections, ECF No. 1430.
       Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 5 of 14




                                           ARGUMENT

I.     Plaintiffs Made No Showing That Any of the Disputed Terms Provide
       the Requisite Initial Screen for Relevance

       As the party seeking to compel production of documents under Rule 34, Plaintiffs have

“the burden of informing the court why the opposing party’s objections are not justified or why

the opposing party’s responses are deficient.” BlackBerry Ltd. v. Facebook Inc., CV 18-1844-GW

(KSx), 2019 WL 4544425, at *6 (C.D. Cal. Aug. 19 2019) (internal citations and quotation marks

omitted); Oxbow Carbon & Minerals LLC v. Union Pacific Railroad Co., 322 F.R.D. 1, 5-6

(D.D.C. 2017) (movant “bears the initial burden of proving that the opposing party’s answers were

incomplete, and explaining how the requested information is relevant.”) (internal citations and

quotation marks omitted).

       Plaintiffs failed to meet their burden to demonstrate that Sandoz’ objection to producing a

disproportionately large volume of irrelevant trade secrets and other strategically sensitive

commercial information is not justified. Plaintiffs likewise failed to meet their burden to show

that any of the disputed search terms they seek to impose are relevant and proportional as applied

to the CEOs and provide “the initial screen for relevance.” See Nov. 14, 2019 Opinion, ECF

No. 1155 at 4. Instead, Plaintiffs argue that (1) the CEOs possess highly relevant and responsive

information (Pls. Resp. 9-10), (2) a 24% responsiveness rate demonstrates that the disputed terms

are “targeted” (id. at 11), (3) the production of irrelevant trade secrets is justified by the clawback

procedure and protective order (id. at 13); (4) Sandoz’ proposed terms do not address its concerns

(id. at 14); and (5) other Defendants may seek to negotiate specific search terms for CEOs if

Sandoz prevails. None of these arguments address the facial overbreadth of the disputed terms or

justify Plaintiffs’ refusal to negotiate a single term to avoid the production of a “large volume of

non-relevant business sensitive documents.” R&R at 4.



                                                  2
        Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 6 of 14




        A.       Plaintiffs’ Arguments Fail to Demonstrate The Relevance of the
                 Disputed Terms or Any Deficiency in Sandoz’ Proposed Terms

        Plaintiffs’ first argument—that the CEOs possess highly relevant information—is beside

the point. Sandoz will search for and produce relevant and non-duplicative information from the

CEOs, regardless of the outcome of this dispute.2 The question is what search terms should be

used to locate that information. Sandoz has proposed extensive and comprehensive search terms

that target relevant, responsive, and non-duplicative information and avoid the production of

irrelevant and commercially sensitive trade secrets and other information. SDZ Obj. at 5-7. Those

terms will yield more than 165,800 documents from its CEOs’ files, while limiting production of

information that could damage the company’s (and its affiliates’ and business partners’)

competitive advantage if inadvertently disclosed or misused.

        Had Plaintiffs agreed to designate the CEOs as Limited Custodians, the parties could have

considered using search terms (like the Tier 1 Global Terms) that do not screen for relevance

because the documents would be reviewed for relevance and only responsive information would

be produced. Plaintiffs refused that approach, demanding instead that the CEOs be designated as

“Agreed Custodians.” Having secured that designation, Plaintiffs were obligated to comply with

this Court’s directive to craft “specific” search terms, Nov. 14, 2019 Memorandum Opinion, ECF

No. 1155 at 4, that would do the work of screening the documents for relevance. Instead, Plaintiffs

took an all-or-nothing approach to the search term negotiations for the CEOs and refused to

negotiate a single term. Even after Sandoz demonstrated that at least one term (“rational”)

generated zero responsive documents, and several other terms generated only 5% to 12% unique


     2
         Plaintiffs falsely assert that after CMO 105 was entered, Sandoz “no longer wanted its former CEOs’
documents subject to discovery.” Pls. Resp. at 3. That is not so. Under the new rules, Sandoz objected to designating
the CEOs as “Agreed Custodians” as opposed to “Limited Custodians,” in part because Plaintiffs made no showing
that the CEOs possess non-duplicative, relevant information. Sandoz urged Plaintiffs and the Special Discovery
Master to designate the CEOs as “Limited Custodians,” thereby returning the parties to their original agreement. Ex.
A, December 9, 2019 Letter Brief without exhibits.


                                                         3
        Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 7 of 14




responsive documents, Ex. B, Jan. 21, 2020 Ltr. Br. (without exhibits) at 4; Ex. C, Apr. 6, 2020

Ltr Br. at 3, Plaintiffs did not offer to withdraw, modify, or negotiate any terms.

         Plaintiffs cite several CEO business communications in support of their argument that the

CEOs possess relevant information.3 Again, they miss the point. Each of those examples support

Sandoz’ position because all but one are captured by Sandoz’ proposed terms, and that document

is also not captured by any of the disputed terms. Throughout these negotiations, Plaintiffs have

had access to millions of documents that were provided in response to CTAG’s investigative

subpoenas. At this stage in the MDL, Plaintiffs have access to tens of millions more. Thus, it is

truly remarkable that Plaintiffs failed to demonstrate that any of the disputed search terms are truly

needed. Any effort to do so for the first time in their sur-reply should be rejected as far too late.

Particularly because, as Plaintiffs note, the parties have collectively already submitted eight briefs

on this issue.4

                  1.       Plaintiffs Misrepresent the Case Law

         Plaintiffs also argue that the CEOs should be treated like every other custodian and cite

Oxbow Carbon & Minerals LLC v. Union Pacific Railroad Co., asserting that the court granted a

“motion to compel all documents belonging to plaintiff’s CEO.” Pls. Resp. at 11 (emphasis in

original); see also id. at 12 (representing that the court “compelled production of all of the CEOs

documents despite the fact that a sample showed less than 12 percent were responsive”) (emphasis

in original). Plaintiffs’ grossly misrepresent the court’s ruling in that case. The court did not order



    3
        Sandoz does not dispute that the cited documents are discoverable, and preserves all objections to the
admissibility of any documents at trial.
    4
          Notably, in the global search term dispute as to other custodians, Plaintiffs’ attempted to submit examples of
Defendants’ own documents to the ESI Special Master in camera to support Plaintiffs’ proposal that Defendants apply
Defendant manufacturer names without limiters. The ESI Special Master properly rejected Plaintiffs’ attempt to hide
their arguments from Defendants. Plaintiffs withdrew their declaration and exhibits rather than subject their arguments
to scrutiny. The Court should likewise reject any attempt by Plaintiffs to renew that application.



                                                           4
       Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 8 of 14




the production of all of the CEO’s documents, rather it ordered the production of “all unique and

relevant documents from [the CEO’s] records” culled from documents containing defendants’

proposed search terms. Oxbow Carbon & Minerals LLC, 322 F.R.D. at 11 (emphasis added).

Sandoz would accept that ruling here. In Oxbow, plaintiff did not object to the discovery on the

grounds that it would require the production of irrelevant, competitively sensitive information.

Nor did the Court order the production of irrelevant, competitively sensitive documents.

       To the extent it is applicable, Oxbow supports Sandoz’ position. Plaintiff Oxbow, sued

defendant railroads, claiming more than $50,000,000 in damages relating to an alleged conspiracy

to impose uniform fuel surcharges. Plaintiff refused to apply any search terms to the files of its

CEO (or produce any documents), arguing that the responsiveness rate was too low to justify the

burden of reviewing and producing documents, which it estimated would cost $140,000. Oxbow

refused to negotiate more tailored search terms. Oxbow Carbon & Minerals LLC, 322 F.R.D. at

5-7. The court rejected Oxbow’s sole objection that the expense outweighed the benefits of

discovery, reasoning that there were at least some responsive documents in the CEOs’ files,

Plaintiff had taken an all-or-nothing approach, and the proportionality factors all weighed in favor

of production of relevant and responsive information. Id. at 7-11. In fact, the court specifically

rejected Oxbow’s eleventh hour request to renegotiate tailored terms, explaining, effectively that

the offer was too-little-too-late, and “inconsistent with its previous position.” Id. at 10 n.6.

       The Oxbow court’s ruling supports Sandoz’ position that only relevant and responsive

documents should be produced and parties should not be rewarded for refusing to cooperatively

negotiate appropriate search terms. Unlike Oxbow, Sandoz is producing more than 168,500

documents from its CEO files based on search terms that include every product at issue in the

MDL, every defendant manufacturer domain name, every agreed trade association and industry




                                                  5
        Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 9 of 14




event term, every defendant manufacturer name with appropriate limiters, and various standalone

terms (e.g., “fair share”) derived from Plaintiffs’ core conspiracy allegations.5 Further, Sandoz

repeatedly offered to negotiate additional terms to resolve this dispute. Plaintiffs refused and have

not—and cannot—explain any deficiency. Sandoz’ objections should be sustained on these

grounds alone.

         B.       Sandoz’ Analyses Demonstrate that the Disputed Terms Are Not
                  Relevant and Proportional as Applied to the CEOs

         Plaintiffs argue that because some of the disputed terms capture some responsive

information, they have met their burden. Pls. Resp. 11-12. They also argue that the disputed terms

“[t]arget” responsive information from the CEOs, even though Sandoz statistically significant

sampling demonstrated that 3 out of 4 documents (i.e. 75%) were non-responsive. Plaintiffs are

wrong and the disputed terms should be rejected for the additional independent reason that they

are facially overbroad. Sandoz demonstrated that even when parties are permitted to withhold

irrelevant information from production, courts routinely reject this kind of scrape-the-bottom-of-

the-barrel approach to search terms in an effort to locate every scrap of paper that could have some

conceivable marginal relevance to the case. SDZ Obj. at 13-15 (citing e.g., Digital Ally, Inc. v.

TASER Int’l, Inc., No. 16-cv-2032, 2018 WL 4334297, at *2 (D. Kan. Sept. 11, 2018) (“Generally,

search terms for ESI are overly broad when they could conceivably encompass information



    5
          Plaintiffs also miss the point when they argue that Blackberry Ltd. v. Facebook, Inc., 2019 WL 4544425
(C.D. Aug. 19, 2019) is distinguished because Blackberry conceded that Facebook’s CEO was “‘probably far afield
of’ the issue central in that case.’” Pls. Resp. at 10. The point is that court’s routinely acknowledge and account for
the differing roles of CEOs when selecting search terms. Facebook Inc., 2019 WL 4544425,. at *6 (“The fact that the
same search terms were used against other custodians . . . is not sufficient to establish the relevance or proportionality
of running searches using those terms against Zuckerberg’s email.”). Sandoz’ terms account for Plaintiffs’ theories
concerning the CEOs. Sandoz has agreed to extensive and comprehensive discovery on every aspect of this case
compared with the handful of terms Facebook offered for its CEO. Arguing that Sandoz’ CEOs have responsive
documents does not demonstrate that the disputed terms are an appropriate mechanism for locating relevant documents
from their files. Plaintiffs’ refusal to account for the differing roles of the CEOs is without basis in law and fact, and
contravenes this Court’s directives.



                                                            6
      Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 10 of 14




relevant to the litigation but would also likely encompass a significant amount of information

unrelated to issues in the case.”)).

        Sandoz provided detailed objections to each disputed category, explaining how the terms

are facially overbroad and why Sandoz’ proposal targets relevant and responsive information.

SDZ Obj. 14-15. Plaintiffs failed to address any category. Nowhere do they describe the purpose

of the four disputed categories, connect any of the disputed terms to a valid request for discovery,

or explain why Sandoz’ proposal is deficient. Instead, Plaintiffs invent and attempt to impose a

new standard on Sandoz to both discuss each of the hundreds of disputed terms on a term-by-term

basis (Pls. Resp. 11 n.8), and demonstrate with specific documents that the terms are facially

overbroad. Id. at 11 (criticizing Sandoz for not citing “any instance where [it] was actually the

case” that the term “M/S” w/10 (adjust* OR chang*) captured documents mentioning an

adjustment or change having nothing to do with market share at all). That is not the standard.

Nevertheless, Sandoz confirms that each of its categorical objections applies to each term within

each category, and all of the unique CEO documents containing the example disputed market share

term are false hits and do not discuss an adjustment or change in market share. See Declaration of

Brian E. Auricchio dated July 31, 2020.

        Although not required, Sandoz also established the facial overbreadth of the terms by

showing that the terms do, in fact, capture “a significant amount of information unrelated to issues

in the case.” Digital Ally, Inc., 2018 WL 4334297, at *2. Plaintiffs criticized Sandoz’ examples

that showed as little as 0 to 12% responsiveness as “cherry picked.” Pls. Resp. at 12. Thus, Sandoz

conducted a broader sampling of all of the disputed terms showing that, category-by-category and

across the board, on average, 3 out of 4 documents are non-responsive. In response, Plaintiffs

again invent a new discovery standard, arguing that Sandoz’ results should be disregarded because




                                                 7
      Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 11 of 14




Sandoz did not “describe what criteria of relevance it is applying.” Pls. Resp. 12-13. Plaintiffs’

baseless, ad hominem attacks on counsel should be summarily rejected. Id. (accusing Sandoz of

applying a “relevance standard that is at best idiosyncratic and more likely unduly cramped”).

Sandoz explained in detail the kinds of irrelevant strategic information captured by the disputed

terms. SDZ obj. at 12-13 n.3. Notably, Plaintiffs did not argue that Sandoz mistakenly labeled

any of that information irrelevant.

        C.      The Clawback Procedures and Protective Order Alone Do Not
                Substitute for Specific Search Terms That Provide the Initial
                Screen for Relevance

        Unable to demonstrate that the disputed terms comply with this Court’s directives,

Plaintiffs argue that this Court and the Third Circuit have “agreed” that the clawback procedures

and protective order alone are sufficient. Pls. Resp. at 14. That is not so. This Court made clear

that “the files are to be searched for specific terms [and that] [t]hese search terms provide the initial

screen for relevance.” November 19, 2019 Memorandum Opinion at 4. The Third Circuit relied

on that reasoning stating that: “search terms aimed at identifying relevant information that will be

applied are likely to narrow the information produced.” In re Actavis Holdco U.S., Inc., No. 19-

3549, 2019 WL 8437021, at *1 (3d Cir. Dec. 6, 2019). Each court that has examined the discovery

procedures in place has made clear that the first (and only) step to protecting confidential

information from disclosure is the application of specific search terms that aim at identifying

relevant information and narrow the information produced. The clawback procedure (coupled

with an outside counsel only designation) is a backstop against further disclosure that addresses

inevitable imperfections in the process. Neither is a substitute for tailored terms that screen for

relevance. The process hinges on appropriate terms to prevent a “large volume of non-relevant

business sensitive documents” from leaving the company in the first instance. R&R at 4.

        Plaintiffs also fault Sandoz for purportedly failing to identify “specific non-responsive


                                                   8
       Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 12 of 14




‘sensitive’” documents “either in general terms or for potential in camera review by the Special

Masters or the Court.” Pls. Resp. at 14. There is no “actual evidence” standard that requires a

party to reveal in detail the very trade secrets and information that it seeks to protect from

disclosure.    Further, Sandoz presented “actual evidence” that the search terms are facially

overbroad and problematic. It described the types of irrelevant strategic information captured by

the disputed terms.       SDZ Obj. at 12-13 n.3 (e.g., mergers and acquisitions considerations,

regulatory matters, branded and biosimilar product lines, foreign tax filings, and non-party

affiliates’ earnings reports etc.). Nevertheless, Sandoz accepts Plaintiffs’ invitation to submit

exemplar irrelevant sensitive documents for in camera review. See Declaration of Margaret

Rogers dated July 31, 2020 and accompanying exhibits.6

        D.       Sandoz’ Proposed Terms Aim at Identifying Relevant Information
                 and Narrow the Production of Irrelevant Sensitive Documents

        Plaintiffs’ fourth argument is that because Sandoz has not demonstrated that its proposed

terms perfectly filter out irrelevant trade secrets, Sandoz’ position must be a pretense “to limit

production of its CEOs’ documents.” Pls. Resp. at 15. Plaintiffs’ argument is preposterous.

Having asked the Court to prohibit Defendants from utilizing a standard responsiveness review to

withhold irrelevant information from production, Plaintiffs may not now ascribe ulterior

motivations to Sandoz for trying to use the only means it has left to target relevant information and

minimize the overproduction of irrelevant competitively sensitive information. Plaintiffs’ position

is particularly galling in light of their steadfast refusal to negotiate a single CEO term or explain

the purpose and relevance of the disputed search terms, and failure to demonstrate that Sandoz’



     6
         Sandoz’ submission of documents for in camera review is appropriate and distinguished from Plaintiff’s
proposed in camera submission to the Special ESI Master because Sandoz’ submission is comprised of unproduced,
highly confidential, irrelevant business information. Plaintiffs’ proposed submission was comprised of Defendants’
own produced documents. An in camera review would not have protected the content of Defendants’ documents from
disclosure, it served only to protect Plaintiffs’ arguments from scrutiny by Defendants, which is plainly improper.


                                                        9
      Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 13 of 14




comprehensive search term proposal is in any way deficient.

       E.      This Dispute Should Be Decided on the Merits

       Sandoz respectfully requests that the Court decide this dispute on the merits of the

circumstances presented and not based on a conjured parade of horribles involving what other

Defendants may or may not do should Sandoz prevail. Pls. Resp. at 15. It is Plaintiffs’ burden to

demonstrate the relevance of the discovery they seek from Sandoz, not Sandoz’ burden to

demonstrate that other Defendants do or do not share the same concerns, or that Sandoz is or is not

similarly situated to any other defendant.

       Finally, there is simply no support for Plaintiffs’ suggestion that adjusting search terms to

account for the differing roles and responsibilities of Sandoz’ CEOs would somehow “prevent the

efficient (and final) resolution of discovery matters.” Pls. Resp. at 15. The parties have already

adjusted for the roles of other custodians. Further, Sandoz always preserved its right to negotiate

search terms on a custodian-by-custodian basis and this dispute has not impeded the progress of

discovery by any measure. To this day, Sandoz has still produced more documents than any other

party. Further, while Plaintiffs tout the importance of parties adhering to global agreements, it is

the Plaintiffs who abandoned the terms of the agreed ESI Protocol and then sought the application

of extraordinarily overbroad search terms, creating the problems that give rise to this motion.

                                         CONCLUSION

       Having failed to explain the relevance of a single disputed term, the Court should conclude

that Plaintiffs failed to meet their burden and their insistence is nothing more than an improper

coercion tactic. The Court should sustain Sandoz’ objections and issue a protective order limiting

discovery to Sandoz’ proposed search terms.




                                                10
     Case 2:16-md-02724-CMR Document 1473 Filed 07/31/20 Page 14 of 14




Dated: New York, New York
       July 31, 2020              Respectfully submitted,

                                  /s/ Margaret A. Rogers
                                  Margaret A. Rogers
                                  Brian Auricchio
                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                  250 West 55th Street
                                  New York, NY 10019
                                  Tel. (212) 836-8000
                                  Fax. (212) 836-8689
                                  margaret.rogers@arnoldporter.com
                                  brian.auricchio@arnoldporter.com

                                  Attorneys for Sandoz Inc.




                                    11
